DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/14/2022.
In the filed response, independent claims 1 and 20 have been amended and claims 13, 16, 24, and 27 have been canceled with claims 2-7, 11-12, and 17-19 being previously canceled. Further, claims 28-32 are newly added.
Accordingly, claims 1, 8-10, 14, 15, 20-23, 25, 26, and 28-32 have been examined and are pending. This Action is made FINAL.



Response to Arguments
1.	Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
2.	Examiner acknowledges Applicant’s arguments and amendments, where claim 1 now includes some parts of previous claim 16.  Previous claim 16 read “wherein context for context adaptive binary arithmetic coding of syntax elements related to coding of the candidate modes depends on which reference line is used for the intra prediction”.  Amended claim 1 now reads “and wherein context for context adaptive binary arithmetic coding of one or more syntax elements associated with said current block depends on which reference line is used for the intra prediction of said current block” where the one or more syntax elements are not required to be related to the coding of the candidate modes as previously recited; hence, the claimed syntax elements can now be interpreted as being any syntax elements for coding video. Thus for this reason, the Examiner respectfully submits the scope of claim 1 has changed. Since claim 20 recites limitations that are similar to claim 1, the foregoing rationale also pertains to claim 20.
3.	Based on an updated search, the Examiner respectfully submits that new found prior art Zhao et al. US 2020/0014919 A1 (PTO-892), hereinafter referred to as Zhao, is relevant. In particular, Zhao applies context dependencies based on the used multi-line reference index (See Fig. 21 and corresponding text), where said context dependencies are understood to be related to entropy coding as reflected in the video decoder and encoder of Figs. 3 and 4, respectively.  For e.g. ¶0196 shows the usage and/or signaling of syntax elements may depend on the multi-line reference line index. As such, the Examiner respectfully submits that Zhao reasonably discloses and/or suggests “and wherein context for context adaptive binary arithmetic coding of one or more syntax elements associated with said current block depends on which reference line is used for the intra prediction of said current block” as recited in claim 1 and as similarly recited in claim 20.  Please see office action below for further details.
4.	In Applicant’s response, Examiner acknowledges the cancellation of claims 13 and 24 previously rejected under 35 U.S.C. 112(b). As such, the rejection is withdrawn.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the foregoing, claims 1, 8-10, 14, 15, 20-23, 25, 26, and 28-32 have been examined and are pending.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-9, 20-22 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2018/0332284 A1, in view of Zhao et al. US 2020/0014919 A1 with reference to Provisional application No. 62/694,132, hereinafter referred to as Liu and Zhao, respectively.
Regarding claim 1, (Currently Amended) Liu discloses “A method for video encoding or decoding [Figs. 1-4 teach video encoding/decoding], comprising: obtaining multiple reference lines for intra prediction of a current block [See Figs. 7-8 (and corresponding text) where multiple reference lines can be employed for coding a block with intra-prediction. Also reference MLIP coding scheme as shown for e.g. in Table 5 via RL index], wherein the multiple reference lines include at least one reference line that is immediately adjacent to the current block [See primary reference line in Fig. 7 which is adjacent to current block. Also refer to ¶0050] and at least one reference line that is not immediately adjacent to the current block [See alternative reference lines in Fig. 8 which are farther away from current block than the primary reference line. Also refer to ¶0050]; obtaining respectively a number of intra prediction candidate modes for each of the multiple reference lines [Decoding intra-prediction mode from bitstream, where said mode indicates a relationship between current block and selected reference line (e.g. ¶0018). In other words, a mode(s) is associated with a selected reference line(s). Also see for e.g.  ¶0078, 0096, 0098, 0109 along with Fig. 10], wherein the candidate modes depend on a distance between a corresponding reference line and the current block [The associated reference line(s) of the intra-prediction mode(s) as noted above provide a distance of the reference sample from the current block (¶0109); hence, Liu suggests the candidate mode(s) depend on a distance of the reference line(s) and current block]; and wherein context for context adaptive binary arithmetic coding of one or more syntax elements associated with said current block depends on which reference line is used for the intra prediction of said current block [Liu however does not address the above limitation. See Zhao below for corresponding support] and encoding or decoding the current block based on the respective number of candidate modes for each of the multiple reference lines.” [Coding of the current block can be performed as illustrated in Figs. 1-4 based on the intra-prediction mode(s) and associated reference lines] 
Although Liu is found to disclose all of the above features relating to encoding or decoding video, Liu does not address the limitation “and wherein context for context adaptive binary arithmetic coding of one or more syntax elements associated with said current block depends on which reference line is used for the intra prediction of said current block”. Zhao on the other hand from the same or similar field of endeavor is found to teach this feature. Specifically, Zhao in the context of multiple line intra-prediction in video compression provides the following support. [Zhao applies context dependencies based on the used multi-line reference index (See Fig. 21 and corresponding text), where said context dependencies are understood to be related to entropy coding as reflected in the video decoder and encoder of Figs. 3 and 4, respectively.  For example, ¶0196 shows the usage and/or signaling of syntax elements may depend on the multi-line reference line index] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple lines intra-prediction (MLIP) techniques of Liu to add the teachings of Zhao as above to provide improvements to the intra prediction scheme using multiple reference lines for next-generation video coding technologies beyond HEVC (¶0002). 
Regarding claim 8, Liu and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Liu however does not disclose the limitation of claim 8. Zhao on the other hand from the same or similar field of endeavor is found to teach “wherein the candidate modes for a reference line that is not immediately adjacent to the current block exclude one or more of DC and planar modes.”  [See for e.g. ¶0106, i.e. if reference line index is greater than 1, the intra prediction modes (e.g. DC/Planar) are excluded from the MPM derivation and list] The motivation for combining Liu and Zhao has been discussed in connection with claim 1, above. 
Regarding claim 9  Liu and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Liu further discloses “wherein the candidate modes for a reference line are based on one or more intra prediction modes for a left neighboring block and an above neighboring block.”  [Fig. 6 and ¶0090-0091 of Liu teach directional relationships of neighboring blocks to the current block. Neighboring blocks are immediately adjacent to the left edge or top edge of current block. Also refer to ¶0087 where various modes employ samples in top row and left column of the reference line of the neighboring blocks]
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of Claim 9. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Regarding claim 28 (New). Liu and Zhao teach all the limitations of claim 20, and are analyzed as previously discussed with respect to that claim. Liu however does not address “wherein said one or more syntax elements include a syntax flag indicating existence of residual coefficients for the current block.” Zhao on the other hand from the same or similar field of endeavor teaches the foregoing limitation given its BRI. [Specifically, Zhao teaches a transform skip flag which when equal to 0 indicates transformed coefficients of the residual signal are obtained; hence residual coefficients of a current block are present. See ¶0196 and 0201] The motivation for combining Liu and Zhao has been discussed in connection with claim 1, above. 
Regarding claim 29 (New). Liu and Zhao teach all the limitations of claim 20, and are analyzed as previously discussed with respect to that claim. Liu however does not teach “wherein said one or more syntax elements indicate which transform to use for the current block.”  Zhao on the other hand from the same or similar field of endeavor teaches the foregoing limitation given its BRI. [See ¶0196 where a transform type syntax element  may be signaled] The motivation for combining Liu and Zhao has been discussed in connection with claim 1, above. 
Regarding claim 30, claim 30 is rejected under the same art and evidentiary limitations as determined for the apparatus of Claim 28.
Regarding claim 31, claim 31 is rejected under the same art and evidentiary limitations as determined for the apparatus of Claim 29.
Regarding claim 32 (New) Liu and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Liu further discloses “A non-transitory machine readable medium having stored thereon machine executable instructions that, when executed, implement a decoding method according to claim 1.” [See Liu’s decoder as per Figs. 1, 2, and 4 for example. Also reference decoder 300 (Fig. 3) in Zhao. As per claim 1, the collective teachings of both Liu and Zhao teach and/or suggest the disclosed decoding method]
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Zhao, and in further view of Zhang et al. US 2019/0174145 A1 with reference to Provisional application No. 62/594,989, hereinafter referred to as Zhang.
Regarding claim 10  (Currently Amended) Liu and Zhao teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.  Liu and Zhao however do not teach “wherein if the left neighboring block or the above neighboring block is not available, the intra prediction mode for the left neighboring block or the above neighboring block is predicted by an intra prediction mode of another neighboring block.”  Zhang on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [Figs. 10A-10B for example illustrate unavailable neighboring pixels on the top and to the left of the current block (e.g. A11 and A12) which can be padded by pixels of another neighboring block (e.g. E11 and E12)] Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding techniques disclosed by Liu and Zhao where employing different reference lines allows for more accurate prediction signals to be derived (e.g. ¶0097 of Liu) to add the teachings of Zhang as above for providing techniques that allow for better coding performance based on intra prediction using unavailable pixels. Thus, a closer resemblance of the intra predicted block to the original video data can be made as judged by rate-distortion tradeoff (¶0030).
Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of Claim 10. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Zhao, and in further view of Zhao et al. US 2020/0084443 A1 with reference to Provisional application No. 62/729,395, hereinafter referred to as Zhao443.
Regarding claim 14, (Currently Amended) Liu and Zhou teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Liu and Zhao however do not address “wherein wide-angle intra prediction is disabled when the respective reference line is not immediately adjacent to the current block.”  Zhao443 on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [See for e.g. ¶0042 with respect to disabling wide angles for non-zero reference lines. Reference bottom of  pg. 11 for support in Prov. Application No. 62/729,395]  Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding techniques disclosed by Liu and Zhao where employing different reference lines allows for more accurate prediction signals to be derived (e.g. ¶0097 of Liu) to add the teachings of Zhao443 as above which allows for selecting intra interpolation filters for multi-line intra prediction based on a reference line index (¶0017); hence, enabling different filters for different reference lines can provide greater flexibility in coding areas with edges (¶0027).
Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of Claim 14. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.
Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Zhao, and in further view of Zhao et al. US 2018/0098081 A1, hereinafter referred to as Zhao081.
Regarding claim 15, (Currently Amended) Liu and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Liu and Zhao however do not address “wherein a set of transforms available for multiple transform selection depends on which reference line is used for the intra prediction.”  Zhao081 on the other hand from the same or similar field of endeavor of video coding discloses the foregoing limitation. [Refer to ¶0155 where multiple transforms/transform subset can be identified using one or several lines (top or left border) based on a direction of the intra prediction mode for a current block]
Given the prior art teachings above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MLIP coding techniques disclosed by Liu and Zhao where employing different reference lines allows for more accurate prediction signals to be derived (e.g. ¶0097 of Liu) to add the teachings of Zhao081 as above which provides a means for deriving at a video coder, certain transform information such that the transform used to code a residual block can be signaled with little or, in some cases, no explicit signaling, thus saving bandwidth (¶0006).  
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of Claim 15. As to the required hardware for executing the claimed features, see for e.g. the processor in Fig. 16 of Liu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486